Jordan, Presiding Judge,
dissenting. The evidence is un■contradicted that in March, 1960, some 5% months after the injury to plaintiff’s ward, a full release for valuable consideration was entered into between plaintiff and the Amersons; that at such time both parties were represented by able counsel, and that the release was approved by the court of ordinary. The document was clear, precise, distinct and phrased in the legal language of a general release relating to all claims arising from the accident in which plaintiff’s ward was injured. The legal effect of this document without question extinguished any claim that plaintiff might have had against the defendant in this case, Seaboard Construction Company, an alleged joint tortfeasor. Edmondson v. Hancock, 40 Ga. App. 587 (151 SE 114) and cases cited; City of Buford v. Hosch, 104 Ga. App. 615 (122 SE2d 287). Thus the defendant was the beneficiary of a valuable interest arising from the legal effect of this release.
This situation existed until December 29, 1962, about 3 years later, when an agreement was entered into between plaintiff and the Amersons, the original parties to the release, which set forth that the plaintiff and her ward, “upon learning of the legal effect of the execution and delivery of a release, instead of a covenant not to sue” requested the Amersons to enter into a reformation of the document. The agreement then stated that the original paper, “notwithstanding its terms and recitals to the contrary, is and shall be considered as a covenant not to sue.” By a nunc pro tunc order dated June 29, 1966, the court of ordinary approved this agreement effective as of the date of its execution on December 29, 1962.
In my opinion this attempted voluntary reformation and approval nunc pro tunc by the court of ordinary could not convert the release into a covenant not to sue, thereby making *250this defendant liable to suit where prior thereto it was immune under the terms of the release.
In Roy v. Ga. R. & Bkg. Co., 24 Ga. App. 86, supra, the only-case cited and relied upon in the opinion, it was alleged that at the time the original document was entered into it was not considered that the Empire Oil Company was liable, but that it was the purpose of the company to pay plaintiff a “sum in the nature of a gratuity.” There is no dispute here as to the fact that a release was entered into based on liability and that the purpose of the consideration paid was to extinguish such liability, thus distinguishing this case from the Roy case. In this case it is not claimed that the execution of the release was the result of accident, fraud or mistake of fact or law, but only that one of the parties later learned of the legal effect of a release as opposed to a covenant not to sue. It is hornbook law that ignorance of the law excuses no one. Code § 102-105. It is also clear that such a release is binding upon the parties and cannot be set aside except for fraud, misrepresentation, undue influence or other similar act. James v. Tarpley, 209 Ga. 421 (73 SE2d 188).
Code § 37-204 provides that “An honest mistake of the law as to the effect of an instrument on the part of both contracting parties, when such mistake operates as a gross injustice to one, and gives an unconscionable advantage to the other, may be relieved in equity.”
Thus it would appear that equity, and equity alone, can relieve where there is a mistake as to the legal effect of a clear, unambiguous legal document and that third parties having a beneficial interest in such instrument would be entitled to be made parties in such a proceeding.
The defendant company, having proved the execution of a release which made it immune to suit, was entitled to summary judgment absent a showing that said release had been set aside or reformed according to law.
I am authorized to state that Judges Quillian and Whitman concur in this dissent.